MEMORANDUM DECISION
                                                                   Jan 06 2016, 8:44 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joel M. Schumm                                            Gregory F. Zoeller
Indianapolis, Indiana                                     Attorney General of Indiana
Alexander Van Gorp                                        Christina D. Pace
Certified Legal Intern                                    Deputy Attorney General
Indianapolis, Indiana                                     Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

G.I.,                                                     January 6, 2016

Appellant-Respondent,                                     Court of Appeals Case No.
                                                          49A05-1504-JV-166
        v.                                                Appeal from the Marion Superior
                                                          Court.
                                                          The Honorable Geoffrey Gaither,
State of Indiana,                                         Magistrate.
Appellee-Petitioner.                                      Cause No. 49D09-1501-JD-27




Friedlander, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A05-1504-JV-166 | January 6, 2016     Page 1 of 5
[1]   G.I. appeals her adjudication as a juvenile delinquent based upon a true finding

      for the offense of receiving stolen auto parts, a Level 6 felony if committed by
                    1
      an adult. We reverse.


[2]   G.I. presents one issue for our review, which we restate as: whether there was

      sufficient evidence to support her juvenile delinquency adjudication for

      receiving stolen auto parts.


[3]   On December 28, 2014, India Simms’ silver Monte Carlo automobile was

      stolen. Two days later on December 30, 2014, M.B. asked her friend P.D. to

      hang out and ride with M.B. when she drove her cousins to a party. P.D.

      agreed, and M.B. arrived to pick up P.D. driving a silver car in which G.I. was

      a passenger. At some point after picking up P.D., M.B. stopped the car and got

      in the back seat with P.D. while G.I. drove. Due to a non-illuminated

      headlight, Officer Rabensteine initiated a traffic stop on the silver Monte Carlo

      being driven by G.I. He also performed a check of the license plate on the

      Monte Carlo, which showed that the plate was stolen. Before Officer

      Rabensteine exited his car, a door of the Monte Carlo opened, and M.B. and

      P.D. fled from the car. Another officer chased M.B. and P.D. while Officer

      Rabensteine approached the car to speak with G.I., who had remained in the

      car. Officer Rabensteine performed a check of the Monte Carlo’s VIN, which

      showed that the car was stolen, and G.I. was arrested.




      1
          Ind. Code § 35-43-4-2.5 (c) (2014).


      Court of Appeals of Indiana | Memorandum Decision 49A05-1504-JV-166 | January 6, 2016   Page 2 of 5
[4]   The State filed a delinquency petition alleging that G.I. had committed the

      offense of receiving stolen auto parts, a Level 6 felony if committed by an adult.

      Following a fact-finding hearing, the juvenile court entered a true finding. G.I.

      was placed on formal probation, and this appeal followed.


[5]   G.I. contends the State failed to prove that she knew the car was stolen. When

      the State seeks to have a juvenile adjudicated a delinquent for committing an

      act that would be a crime if committed by an adult, the State must prove every

      element of the offense beyond a reasonable doubt. C.L. v. State, 2 N.E.3d 798

      (Ind. Ct. App. 2014). When reviewing on appeal the sufficiency of the evidence

      supporting a juvenile adjudication, we neither reweigh the evidence nor judge

      the credibility of the witnesses. Z.A. v. State, 13 N.E.3d 438 (Ind. Ct. App.

      2014). We consider only the evidence most favorable to the judgment and the

      reasonable inferences therefrom, and we will affirm if the evidence and those

      inferences constitute substantial evidence of probative value to support the

      judgment. C.L., 2 N.E.3d 798.


[6]   In order to make a true finding of delinquency against G.I. for receiving stolen

      auto parts, the State must have proved beyond a reasonable doubt that G.I. (1)

      knowingly or intentionally (2) received, retained, or disposed of (3) Simms’

      silver Monte Carlo (4) that had been the subject of theft. See Ind. Code § 35-43-

      4-2.5 (c). In addition to proving the explicit elements of the crime, the State

      must also prove beyond a reasonable doubt that the person knew the property

      was stolen. Fortson v. State, 919 N.E.2d 1136 (Ind. 2010). Knowledge that

      property is stolen may be established by circumstantial evidence; however, such

      Court of Appeals of Indiana | Memorandum Decision 49A05-1504-JV-166 | January 6, 2016   Page 3 of 5
      knowledge may not be inferred solely from the unexplained possession of

      recently stolen property. Id.


[7]   Simms testified at the fact-finding hearing that her silver Monte Carlo was

      stolen while it was running with the keys in the ignition. She also testified that

      the car was damaged prior to it being stolen, including damage to the driver’s

      side and the front bumper and that there was further damage when her car was

      returned to her, including ashes and food on the inside, damaged air vents,

      paint scratches on one side, and a door not closing completely. P.D. testified

      that M.B. contacted her to “come and chill” and ride with her when she took

      her cousins to a party. Tr. p. 12. M.B. was driving G.I. and another girl when

      they picked up P.D. in a two-door gray car that P.D. had not seen before. At

      some point, M.B. and P.D. got into the back seat together, and G.I. drove. The

      fourth girl was dropped off before they were stopped by Officer Rabensteine.

      P.D. testified that when they were pulled over, M.B. suggested they run, and

      she followed M.B. P.D. further testified that she did not know who owned the

      car. Officer Rabensteine testified that M.B. told him that P.D. had stated the

      car belonged to her. M.B. did not testify at the fact-finding hearing.


[8]   Here, it is reasonable to infer from the evidence presented at the fact-finding

      hearing that G.I. believed the car to belong to M.B. Teenagers driving a used

      car and/or one that is messy and has bumps and scrapes is not unusual.

      Further, the evidence shows the car was stolen with the keys in it, and there

      was no evidence presented of any damage to the steering column or other

      components which would be indicative of a stolen vehicle. Moreover, G.I. did

      Court of Appeals of Indiana | Memorandum Decision 49A05-1504-JV-166 | January 6, 2016   Page 4 of 5
       not flee when the car was stopped by Officer Rabensteine. From this evidence

       we determine that the circumstances do not support a reasonable inference that

       G.I. knew, beyond a reasonable doubt, that the car she drove only briefly was

       stolen. We therefore conclude that the evidence presented to support G.I.’s

       delinquency adjudication was not sufficient.


[9]    Reversed.


[10]   Riley, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1504-JV-166 | January 6, 2016   Page 5 of 5